          Case 2:21-cv-00906-KSM Document 2 Filed 03/31/21 Page 1 of 1


                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ALEX CICCOTELLI,                                  :
                                                   :   Case No. 2:21-cv-00906-KSM
        Plaintiff,                                 :
                                                   :
        v.                                         :
                                                   :
 VIELA BIO, INC., YANLING CAO,                     :
 EDWARD HU, RACHELLE JACQUES,                      :
 CHRIS NOLET, TYRELL RIVERS,                       :
 ANDREAS WICKI, BING YAO, HORIZON                  :
 THERAPEUTICS USA, INC., TEIRIPIC                  :
 MERGER SUB, INC., and HORIZON                     :
 THERAPEUTICS PLC,                                 :
                                                   :
        Defendants.                                :

                     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i), plaintiff hereby voluntarily dismisses this action (“Action”). Defendants have filed

neither an answer nor a motion for summary judgment in the Action.

 Dated: March 31, 2021                             GRABAR LAW OFFICE

                                             By:
                                                   Joshua H. Grabar (#82525)
                                                   One Liberty Place
                                                   1650 Market Street, Suite 3600
                                                   Philadelphia, PA 19103
                                                   (267) 507-6085
                                                   jgrabar@grabarlaw.com

                                                   Counsel for Plaintiff
